Title: From George Washington to John Hancock, 1 July 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook July 1st 1777

Yesterday afternoon the Enemy totally evacuated Amboy and encamped Opposite to it on Staten Island. General Scot entered directly after, and posting Guards to secure any Stores they might have left, he

withdrew his Brigade & halted about Four Miles from thence. This it was expedient to do, It being night when he entered, and his remaining there might have induced the Enemy, whose Boats were ready, to throw over a Superior force in his Rear. He wrote me, he should return this Morning and bring off whatever Stores he may find—Though there is little reason to expect, that they have left any thing valuable behind. When I am more particularly informed upon the Subject, I shall take the liberty of addressing you on the same. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

